Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED March 31, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-28271 THE KNOT, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 13-3895178 (State of incorporation) (I.R.S. Employer Identification Number) 462 Broadway, 6 th Floor New York, New York 10013 (Address of Principal Executive Officer and Zip Code) (212) 219-8555 (Registrants Telephone Number, Including Area Code) Indicate by check whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of May 3, 2007, there were 31,280,282 shares of the registrants common stock outstanding. Page Number PART I FINANCIAL INFORMATION Item 1: Financial Statements (Unaudited): Condensed Consolidated Balance Sheets as of March 31, 2007 and December 31, 2006 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2007 and 2006 4 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2007 and 2006 5 Notes to Condensed Consolidated Financial Statements 6 Item 2: Managements Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3: Quantitative and Qualitative Disclosures About Market Risk 24 Item 4: Controls and Procedures 24 PART II OTHER INFORMATION Item 1: Legal Proceedings 25 Item 1A: Risk Factors 25 Item 6: Exhibits 25 2 Item 1. Financial Statements (Unaudited) THE KNOT, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, 2007 2006 A S S E T S (Unaudited) (Note 1) Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances of $1,244,238 and $707,567 at March 31, 2007 and December 31, 2006, respectively Inventories Deferred production and marketing costs Deferred tax assets, current portion Other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Deferred tax assets Other assets Total assets $ $ L I A B I L I T I E SA N D S T O C K H O L D E R S  E Q U I T Y Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Current portion of long-term debt Total current liabilities Deferred tax liabilities Long term debt Other liabilities Total liabilities Commitments and contingencies Stockholders equity: Preferred stock, $0.001 par value; 5,000,000 shares authorized; no shares issued and outstanding   Common stock, $0.01 par value; 100,000,000 shares authorized; 31,284,028 shares and 31,129,628 shares issued and outstanding at March 31, 2007 and December 31, 2006, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders equity Total liabilities and stockholders equity $ $ See accompanying notes. 3 THE KNOT, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Net revenues: Online sponsorship and advertising $ $ Registry services Merchandise Publishing and other Total net revenues $ $ Cost of revenues: Online sponsorship and advertising $ $ Registry services   Merchandise Publishing and other Total cost of revenues $ $ Gross profit Operating expenses: Product and content development Sales and marketing General and administrative Depreciation and amortization Total operating expenses Income from operations Interest and other income, net Income before income taxes Provision for income taxes Net income $ $ Net earnings per sharebasic $ $ Net earnings per sharediluted $ $ Weighted average number of common shares outstanding Basic Diluted See accompanying notes. 4 THE KNOT, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, Operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of intangibles Stock-based compensation Deferred income taxes  Non-cash services expense  Reserve for returns Allowance for doubtful accounts Other non-cash charges ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Deferred production and marketing costs ) Other current assets ) Other assets ) Accounts payable and accrued expenses ) Deferred revenue Other liabilities (18,076 ) ) Net cash provided by operating activities 7,472,598 Investing activities Purchases of property and equipment ) ) Purchases of short-term investments ) ) Proceeds from sales of short-term investments  Acquisition of business, net of cash acquired 51,501  Net cash used in investing activities (32,980,723 ) ) Financing activities Proceeds from issuance of common stock Proceeds from exercise of stock options and warrants 421,988 305,111 Net cash provided by financing activities 607,823 400,547 Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period 73,633,011 17,685,067 Cash and cash equivalents at end of period $ $ See accompanying notes. 5 THE KNOT, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. BASIS OF PRESENTATION AND NATURE OF OPERATIONS The accompanying unaudited condensed consolidated financial statements have been prepared by the Companys management in accordance with U.S. generally accepted accounting principles for interim financial information and applicable rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and disclosures required by U.S. generally accepted accounting principles for complete financial statements. In the opinion of the management, all adjustments (consisting only of normally recurring adjustments) considered necessary for a fair presentation have been included. The accompanying condensed consolidated balance sheet and financial information as of December 31, 2006 is derived from audited financial statements but does not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. The results of operations for the three months ended March 31, 2007 are not necessarily indicative of the results that may be expected for the full year. These financial statements should be read in conjunction with the Companys audited financial statements and notes thereto included in its Annual Report on Form 10-K for the year ended December 31, 2006. The Company has only achieved operating income in recent periods and has an accumulated deficit of $17,161,270 as of March 31, 2007. The Company believes that its current cash and cash equivalents will be sufficient to fund its working capital and capital expenditure requirements for the foreseeable future. The Companys ability to meet its obligations in the ordinary course of business is dependent upon its ability to maintain profitable operations and/or raise additional financing through public or private equity financings, or other arrangements with corporate sources, or other sources of financing to fund operations. However, there is no assurance that the Company will maintain profitable operations or that additional funding, if required, will be available to the Company in amounts or on terms acceptable to the Company. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES PRINCIPLES OF CONSOLIDATION The condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All intercompany accounts and transactions have been eliminated. USE OF ESTIMATES Preparing financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses. Actual results may differ from these estimates. Interim results are not necessarily indicative of results for a full year. EARNINGS PER SHARE The Company computes earnings per share in accordance with Statement of Financial Accounting Standards (SFAS) No. 128, Earnings per Share. Basic earnings per share is computed by dividing net income by the weighted average number of common shares outstanding during the period. Diluted earnings per share adjusts basic earnings per share for the effects of stock options, restricted common stock, warrants and other potentially dilutive financial instruments, only in the periods in which the effects are dilutive. For the three months ended March 31, 2007 and 2006, the weighted average number of shares used in calculating diluted earnings per share includes stock options, restricted common stock and warrants to purchase common stock of 2,020,701 and 2,493,788, respectively. SEGMENT INFORMATION The Company operates in one reportable segment because it is organized around its online and offline media and e-commerce service lines. These service lines do not have operating managers who report to the chief operating decision maker. The chief operating decision maker generally reviews financial information at a consolidated results of operations level but does review revenue and cost of revenue results of the individual service lines. 6 CONCENTRATION OF CREDIT RISK Financial instruments that potentially subject the Company to concentrations of credit risk consist principally of cash and cash equivalents, short-term investments and accounts receivable. Cash, cash equivalents and short-term investments are deposited with three major financial institutions. The Company's customers are primarily concentrated in the United States. The Company performs on-going credit evaluations, generally does not require collateral, and establishes an allowance for doubtful accounts based upon factors surrounding the credit risk of customers, historical trends and other information. For the three months ended March 31, 2007, one customer accounted for 7% of net revenues. No other single customer accounted for more than 2% of revenue for the three months ended March 31, 2007 and 2006. As of March 31, 2007 and December 31, 2006, one single customer accounted for approximately 10% of accounts receivable. STOCK-BASED COMPENSATION Effective January 1, 2006, the Company adopted SFAS No. 123(R), Share-Based Payment, using the modified prospective method. Under this method, previously reported amounts are not restated. SFAS No. 123(R) requires the measurement of compensation expense for all stock awards granted to employees and non-employee directors at fair value on the date of grant and recognition of compensation expense over the related service periods for awards expected to vest. Under the modified prospective method, the Company recognizes compensation expense for all stock awards granted after December 31, 2005, and for awards granted prior to January 1, 2006 that remained unvested as of that date or which may be subsequently modified. The fair value of restricted stock is determined based on the number of shares granted and the quoted price of the Companys common stock, and the fair value of stock options granted is determined using the Black-Scholes valuation model, which is consistent with the Companys valuation techniques previously utilized for options in footnote disclosures required under SFAS No. 123 and SFAS No. . The Company continues to recognize stock-based compensation for service-based graded-vesting stock awards granted prior to January 1, 2006 using the accelerated method prescribed by Financial Accounting Standards Board (FASB) Interpretation No. 28. As permitted under SFAS No. 123(R), for stock awards granted after December 31, 2005, the Company has adopted the straight-line attribution method. In addition, effective January 1, 2006, the Company has included an estimate of stock awards to be forfeited in the future in calculating stock-based compensation expense for the period. The cumulative effect of this accounting change for forfeitures was not material due to the significant reduction in both the number of personnel receiving stock awards and the aggregate amount of stock awards granted by the Company in 2004 and 2005. Total stock-based compensation expense related to all of the Companys stock awards was included in various operating expense categories for the three months ended March 31, 2007 and 2006, as follows: Three Months Ended March 31, 2007 March 31, 2006 Product and content development $ $ Sales and marketing 102,000 General and administrative 253,000 Total stock-based compensation expense $ $ RECENT ACCOUNTING PRONOUNCEMENTS In July, 2006, the FASB issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes- An Interpretation of FASB Statement No. 109 (FIN 48). FIN 48 provides detailed guidance for the financial statement recognition, measurement and disclosure of uncertain tax positions recognized in an enterprises financial statements in accordance with SFAS 109. Tax positions must meet a more-likely-than-not recognition threshold at the effective date to be recognized upon the adoption of FIN 48 and in subsequent periods. The Company adopted FIN 48 effective January 1, 2007. The adoption of FIN 48 did not impact the Companys operating results or financial position. 7 The Company is subject to taxation in the United States and various state and local jurisdictions, and, to date, the Companys tax returns have not been examined by any income taxing authority. As a result of the ongoing use of tax loss carryforwards, all of the Companys prior U.S. Federal and more significant state and local returns remain subject to examination. Through March 31, 2007, the Company has not recorded any interest and penalties related to uncertain tax positions. RECLASSIFICATION The Company has reclassified registry services revenue from merchandise revenue in the accompanying condensed consolidated statements of operations for the three months ended March 31, 2006, to conform to the current years presentation. 3. ACQUISITIONS WeddingChannel On September 8, 2006, the Company completed the acquisition of WeddingChannel.com, Inc. (WeddingChannel), through the merger of IDO Acquisition Corporation, a wholly-owned subsidiary of the Company, with and into WeddingChannel. The acquisition will increase the Companys market share and provide the Company additional opportunities to leverage its core assets including its audience and local and national sales forces. WeddingChannels registry offerings will also enhance the services the Company is able to provide engaged couples and their wedding guests. The purchase price for all of the capital stock and stock options of WeddingChannel was approximately $82.0 million, representing cash paid of $60.9 million, the issuance of 1,144,144 shares of common stock valued at $18.6 million and direct transaction costs of $2.5 million. The purchase price included a working capital adjustment of $2.9 million. The value of the common stock portion of the purchase price was determined based on the market price of the Companys common stock at the time the Company made its determination to pay the primary consideration, as defined in the merger agreement, which fixed the consideration for the outstanding capital stock and stock options of WeddingChannel. The purchase price reflects a reduction of $808,000 and 5,732 shares of common stock based upon a final determination of WeddingChannels working capital, as defined, as of September 8, 2006. In addition, approximately $5.9 million in cash and 109,268 shares of common stock included in the purchase price are currently held in an escrow account and are subject to certain deductions in the event indemnification claims are successfully asserted by the Company pursuant to the merger agreement. In connection with this acquisition, the Company has also recorded estimated liabilities of $1.3 million, primarily for costs resulting from a plan to involuntarily terminate certain employees of WeddingChannel and for the net present value of remaining lease obligations for acquired facilities to be closed or for acquired space leased which exceeds the Companys current or projected needs due to staff reductions. As of March 31, 2007, approximately $1.1 million of these estimated liabilities have been paid. The estimated cost of the acquisition has been allocated to the assets acquired and liabilities assumed of WeddingChannel based on a preliminary determination of their fair values. These fair values are subject to change based on the Companys final analysis. The following table summarizes the preliminary cost allocation at the date of acquisition: Current assets $ Property and equipment Intangible assets Goodwill Deferred tax assets Other assets 22,000 Total assets acquired $ 104,262,000 Current liabilities $ Deferred tax liabilities 14,901,000 Total liabilities acquired 21,025,000 Total estimated cost $ 83,237,000 8 T he acquisition of WeddingChannel was a stock transaction for tax purposes, which results in different book and tax bases. Accordingly, the purchase price allocation includes $14.9 million of deferred tax liabilities related to the tax effect of the preliminary differences in the book and tax bases of property and equipment and acquired intangibles other than goodwill. In addition, a deferred tax asset of $22.7 million, associated with a reduction in a portion of the valuation allowance previously recorded by WeddingChannel with respect to its net operating carryforwards has been recorded. To the extent further reductions in the valuation allowance are recorded, the offsetting credit would reduce goodwill. The results of operations for WeddingChannel have been included in the Companys condensed consolidated statements of operations since September 8, 2006. The following unaudited pro forma financial information presents a summary of the results of operations assuming the acquisition of WeddingChannel occurred on January 1, 2006: Three Months Ended March 31, 2006 Net revenues $ Net income $ Net earnings per share - basic $ Net earnings per share - diluted $ Pro forma adjustments have been made to reflect depreciation and amortization using asset values recognized after applying purchase accounting adjustments and related tax effects as well as to eliminate legal fees incurred in connection with the litigation between the Company and WeddingChannel, which was withdrawn following the acquisition. Direct transaction and other costs related to the acquisition, a gain on the sale of an investment and losses from discontinued operations, all of which were recorded by WeddingChannel prior to September 8, 2006, have been eliminated from the pro forma financial information. The pro forma earnings per share amounts are based on the pro forma weighted average number of shares outstanding which include the shares issued by the Company as a portion of the total consideration for the acquisition and the shares sold on August 15, 2006 by the Company in connection with a follow-on offering, the net proceeds from which were used to fund a portion of the cash consideration for the acquisition. The pro forma consolidated financial information is presented for information purposes only. The pro forma consolidated financial information does not reflect the effects of any anticipated changes to be made by the Company to the operations of the combined companies, including synergies and cost savings and does not include one time charges expected to result from the acquisition. The pro forma consolidated financial information should not be construed to be indicative of results of operations or financial position that actually would have occurred had the acquisition been consummated as of the date indicated or the Companys future results of operations or financial position. Lilaguides On July 25, 2006, the Company acquired the publishing business and related assets of OAM Solutions, Inc., the publisher of the Lilaguides , local information guides for parents, for $2.1 million, which includes direct transaction costs. The acquisition represents the Companys first significant step into the business of catering to the needs of first-time parents. The cost of this acquisition was allocated to the assets acquired based upon a preliminary determination of their fair values as follows: Current assets $ Property and equipment Tradename Other intangibles Goodwill 1,817,000 Total cost $ 2,091,000 This acquisition would not have had a material impact with respect to the condensed consolidated results of operations for the three months ended March 31, 2007 and 2006, had the acquisition been consummated on January 1, 2006. 9 4. SHIPPING AND HANDLING CHARGES For the three months ended March 31, 2007 and 2006, merchandise revenue included outbound shipping and handling charges of approximately $647,000 and $452,000, respectively. 5. INVENTORY Inventory consists of the following: March 31, December 31, Raw materials $ 257,784 $ Finished goods 1,395,642 $ 1,653,426 $ 1,345,150 6. GOODWILL The changes in the carrying amount of goodwill for the three months ended March 31, 2007, based upon a preliminary determination of the fair values of assets acquired and liabilities assumed in connection with the WeddingChannel acquisition, are as follows: Balance as of December 31, 2006 $ Acquisition of WeddingChannel.com, Inc. (see Note 3): Adjustments to purchase price and additional direct transaction costs ) Adjustments to fair value of assets acquired other than goodwill ) Balance as of March 31, 2007 $ The Company completed its most recent goodwill impairment test as of October 1, 2006. No impairment of goodwill was indicated at that time. Under SFAS No. 142, the Company is required to perform goodwill impairment tests on at least an annual basis or more frequently if circumstances dictate. There can be no assurance that future goodwill impairment tests will not result in a charge to income. 7. INTANGIBLE ASSETS March 31, 2007 December 31, 2006 Gross Cost Accumulated Net Gross Cost Accumulated Net Carrying Amount Amortization Cost Carrying Amount Amortization Cost Indefinite lived intangibles: Tradenames $ 15,220,000 $ Amortizable intangibles: Customer and advertiser relationships Developed technology and patents Trademarks and tradenames Service contracts and other Total $ 10 Definite lived intangible assets are amortized over their estimated useful lives as follows: Customer and advertiser relationships 4 to 10 years Developed technology and patents 5 years Trademarks and tradenames 3 to 5 years Service contracts and other 1 to 7 years The increase in the gross cost carrying amount of intangibles for the three months ended March 31, 2007, resulted from adjustments to the appraised fair value of assets acquired in connection with the acquisition of WeddingChannel (see Note 3). Amortization expense was $992,000 and $30,000 for the three months ended March 31, 2007 and 2006, respectively. Estimated annual amortization expense is $3,812,000 in 2007, $3,635,000 in 2008, $3,598,000 in 2009 $3,524,000 in 2010, $2,375,000 in 2011, $555,000 in 2012 and $2,046,000, thereafter. 8. ACCOUNTS PAYABLE AND ACCRUED EXPENSES Accounts payable and accrued expenses consist of the following: March 31, December 31, Accounts payable $ $ Professional services Compensation and related benefits Other accrued expenses 3,309,774 $ $ 9. LONG-TERM DEBT Long-term debt as of March 31, 2007 consists of the following: Note due in annual installments of $60,000 through October 2008, based on imputed interest of 8.75% $ Less current portion Long term-debt, excluding current portion $ 55,173 Maturities of long-term obligations during the two years ending March 31, 2009 are as follows: 2008 $50,733 and 2009 $55,173. Interest expense was approximately $2,000 and $3,000 for the three months ended March 31, 2007 and 2006, respectively. 10. STOCK PLANS The 1999 Stock Incentive Plan (the 1999 Plan) was adopted by the Board of Directors and approved by the stockholders in November 1999, as a successor plan to the Companys 1997 Long Term Incentive Plan (the 1997 Plan). All options under the 1997 Plan have been incorporated into the 1999 Plan. The 1999 Plan became effective upon completion of the Companys initial public offering of its common stock and was amended and restated as of March 27, 2001. Under the terms of the 1999 Plan, 3,849,868 shares of common stock of the Company were initially reserved for incentive stock options, nonqualified stock options (incentive and nonqualified stock options are collectively referred to as options), stock appreciation rights, stock issuances (which may be subject to the attainment of designated 11 performance goals or service requirements (restricted stock), or any combination thereof. On May 15, 2001, the Companys stockholders approved a further increase of 1,000,000 to the number of shares reserved for issuance under the 1999 Plan. Through March 31, 2007, an additional 2,458,304 shares were added to the reserve pursuant to the automatic share increase provisions of the 1999 Plan. The shares reserved under the 1999 Plan automatically increase on the first trading day in January of each calendar year by an amount equal to two percent (2%) of the total number of shares of the Companys common stock outstanding on the last trading day of December in the prior calendar year, but in no event will this annual increase exceed 1,000,000 shares (or such other lesser number determined by the Board of Directors). Awards may be granted to such non-employee directors, officers, employees and consultants of the Company as the Compensation Committee of Board of Directors shall in its discretion select. Only employees of the Company are eligible to receive grants of incentive stock options. Options are granted at the fair market value of the stock on the date of grant.
